Case 9:21-cv-81004-DMM Document 7-1 Entered on FLSD Docket 06/17/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 9:21-cv-81004-DMM

   ARMOR SCREEN CORPORATION,

                  Plaintiff,

   vs.

   RELX, INC.,

                  Defendant.
                                                     /

           ORDER GRANTING MOTION OF MORGAN K. NAPIER TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
  Morgan K. Napier, Consent to Designation, and Request to Electronically Receive Notices of
  Electronic Filing (the “Motion”) pursuant to the Rules Governing the Admission, Practice, Peer
  Review, and Discipline of Attorneys in the United States District Court for the Southern District
  of Florida and Section 2B of the CM/ECF Administrative Procedures.             This Court having
  considered the motion and all other relevant factors, it is hereby
         ORDERED AND ADJUDGED that:
         The Motion is GRANTED. Morgan K. Napier, may appear and participate in this action
  on behalf of RELX Inc. The Clerk shall provide electronic notification of all electronic filings to
  Morgan K. Napier, at mnapier@ficlaw.com.
         DONE AND ORDERED in Chambers at West Palm Beach, Florida, this                       day of
  June, 2021.



                                                         DONALD M. MIDDLEBROOKS
                                                         UNITED STATES DISTRICT JUDGE

  Copies furnished to: All Counsel of Record
